      Case 4:65-cv-01300-HTW-LRA Document 137 Filed 12/17/18 Page 1 of 3



                              THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      EASTERN DIVISION

JOHN BARNHARDT, ET AL.                                                                         PLAINTIFFS

and

UNITED STATES OF AMERICA                                                          PLAINTIFF INTERVENOR

v.                                                           CIVIL ACTION NO. 4:65-cv-01300–HTW-LRA

MERIDIAN MUNICIPAL SEPARATE
SCHOOL DISTRICT, ET AL.                                                                      DEFENDANTS


       Notice of Service of Meridian Public School District’s Designation of Expert Witnesses


        The Meridian Public School District gives notice it has this day served its Designation of Expert

Witnesses with Exhibits 1 through 6 on counsel for the Private Plaintiffs and the Government by electronic

correspondence.

        Respectfully submitted, this 17th day of December, 2018.

                                                  MERIDIAN PUBLIC SCHOOL DISTRICT



                                                  /s/ John S. Hooks
      Case 4:65-cv-01300-HTW-LRA Document 137 Filed 12/17/18 Page 2 of 3



OF COUNSEL:

Holmes S. Adams
MS Bar No. 1126
John S. Hooks
MS Bar No. 99175
Adams and Reese LLP
1018 Highland Colony Parkway, Suite 800
Ridgeland, Mississippi 39157
Telephone: 601.353.3234
Facsimile: 601.355.9708
E-mail: Holmes.Adams@arlaw.com
         John.Hooks@arlaw.com

And

John G. Compton
MS Bar No. 6433
Witherspoon and Compton LLC
1100 23rd Avenue
Meridian, Mississippi 39302
Telephone: 601.693.6466
Facsimile: 601.693.4840
E-Mail: JCompton@witherspooncompton.com




53999845_1                                                                 2
      Case 4:65-cv-01300-HTW-LRA Document 137 Filed 12/17/18 Page 3 of 3



                                         CERTIFICATE OF SERVICE


        I do hereby certify that on this date, I filed electronically the foregoing with the Clerk of this Court
using the CM/ECF system which caused notice of filing to be served on all registered counsel of record.

        Dated: December 17, 2018.

                                                     /s/ John S. Hooks




53999845_1                                                                                                         3
